The opinion of the court was delivered, by
Read, J.
Since the cases of Beale v. Commonwealth, 16 S. & R. 150, Beale v. The Same, 7 Watts 183, it is impossible to say that the omission to state in the narr. the judgment upon which the fi. fa. issued is a fatal defect, and for which we are bound to reverse. The court below, if it were a defect, could have amended the declaration, and we will, if necessary, consider that as done, and the narr. amended accordingly. When a writ is delivered to the sheriff, he is hound to execute it according to the exigency thereof, without any inquiry into the regularity of *158the proceeding whereon the writ is grounded ; and whether voidable or erroneous, such writ is a sufficient justification.
In this case the money sued for was received by the sheriff before his death, and before the return day of the writ, and it is impossible to contend that he was not answerable for it. A demand was substantially made, but the death of the sheriff made any other request unnecessary.(a) The sureties are of course liable to pay for the default of their principal, and we see no error in the allowance of interest.
Judgment affirmed.

 The only effect of bringing suit against the sheriff without a demand is, that the court will stay the proceedings on payment of the amount levied without costs: Jeffries v. Sheppard, 3.B. & Ald. 696.